

AMENDMENT NO. 1
TO
BURLINGTON RESOURCES INC.
1997 PERFORMANCE SHARE UNIT PLAN
 
 
The Burlington Resources Inc. 1997 Performance Share Unit Plan (the “Plan”) is
hereby amended as follows:
 
1.    Section 2.1(e) of the Plan is amended, effective as of the “Effective
Time” as defined in that certain Agreement and Plan of Merger dated as of
December 12, 2005 by and among Burlington Resources Inc., ConocoPhillips and
Cello Acquisition Corp. (the “Effective Time”), to read as follows:
 
“2.1(e)  Common Stock. The common stock of the Company, par value $.01 per
share, or such other classes of shares or other securities as may be applicable
pursuant to the provisions of Section 5.2 (except as otherwise provided in
Section 7.8).”
 
2.    Section 7.3 of the Plan is amended, effective as of the Effective Time, to
read as follows:
 
“7.3  Memorandum Account. The Company shall establish a ledger account (the
“Memorandum Account”) for each Participant who has elected to defer a payment
pursuant to Section 7.2. Except as provided in Section 7.4, interest shall
accrue on the deferred payment to the date of distribution, and shall be
credited to the Memorandum Account as of such Valuation Dates as shall be
established by the Management Committee (the deferred payment plus credited
interest under the Memorandum Account being the “Interest Account”). The
Management Committee shall determine, in its sole discretion, the rate of
interest to be credited periodically to the Interest Accounts; provided,
however, that in no event may the interest rate be less than the Moody’s
Long-Term Corporate Bond Yield Average (as it may be adjusted from time to
time); and, provided, further, that the Plan may not be amended to reduce or
eliminate this minimum rate of interest.”
 
3.    Section 7.4 of the Plan is amended, effective as of the Effective Time, to
read as follows:
 
“7.4  Investment of Accounts. In lieu of investing in the Interest Account, a
Participant may elect that all or a specified percentage of his or her deferred
payment be credited to the Company Stock Account (as defined below), the S&P
Account (as defined below), or in any combination of the Interest Account,
Company Stock Account and/or S&P Account as elected by the Participant. The
Management Committee (or the Plan Administrator, as the case may be) shall
establish a separate subaccount(s) for such Participant under his or her
Memorandum Account, which shall be credited (i) with respect to the Company
Stock Account, with whole and fractional phantom shares of Common Stock
(“Phantom Stock”) as of the applicable date, and with phantom dividends with
respect to the credited Phantom Stock, which shall be credited as being
reinvested in additional shares of Phantom Stock (such credited shares of
Phantom Stock being the “Company Stock Account”) and (ii) with respect to the
S&P Account, with whole and fractional

 
 
 

--------------------------------------------------------------------------------

 

phantom units in a Standard & Poor’s 500 Composite Stock Price Index fund (or by
reference to a mutual fund selected by the Management Committee that tracks such
index as of the applicable date) and with any phantom distributions of such
credited S&P units, which shall be credited as being reinvested in additional
phantom S&P units (such credited phantom S&P units being the “S&P Account”). All
credits to the Company Stock Account resulting from an initial investment of
deferred amounts shall be based on a value equal to 75 percent of the Fair
Market Value per share of the Common Stock on the applicable Valuation Date. All
credits to the Company Stock Account resulting from a reinvestment of amounts
previously invested in the Interest Account or the S&P Account or resulting from
a reinvestment of phantom dividends shall be made based on a value equal to 100%
of the Fair Market Value per share of the Common Stock on the applicable
Valuation Date.
 
Each Participant who has a Memorandum Account under the Plan may elect that all
or a specified percentage of his or her Memorandum Account balance as of any
date be reinvested in the Interest Account, Company Stock Account and/or S&P
Account in such proportions as elected by the Participant. This election shall
be in such form as the Plan Administrator shall establish and shall comply with
all requirements of Section 16(b), to the extent applicable. In no event may any
reinvestment be made of any portion of a Participant’s Company Stock Account
representing Phantom Stock purchased at a discount to Fair Market Value as
described above prior to the earlier of (i) the expiration of a period of three
years following the date on which the Phantom Stock purchased at a discount was
credited to the Participant’s Company Stock Account or (ii) the date of the
Participant’s retirement, death, Permanent Disability, resignation or
termination of employment.”
 
4.    Section 7.5 of the Plan is amended, effective as of the Effective Time, to
read as follows:
 
“7.5  Payment of Deferred Compensation. Upon retirement, death, Permanent
Disability, resignation or termination of employment of a Participant who has
elected to defer the payment in respect of any Units, the employer shall pay to
such Participant (or to his or her Beneficiary in case of the Participant’s
death) in cash the balance credited to his or her affected Account(s) as
follows:
 

 
(a)
a lump sum payment; or
 

 
(b)
in 60 consecutive substantially equal monthly installments; or
 

 
(c)
in 120 consecutive substantially equal monthly installments;
 

whichever form of payment has been elected by the Participant. If distributions
are to be made in substantially equal installments, the amount of each
installment payment shall be determined by dividing (i) the amount credited to
the portion of the Participant’s Account to be paid in that form determined as
of the valuation date before the applicable installment payment by (ii) the
number of installment payments (including the applicable installment) remaining
to be paid. On and after the Participant’s retirement, death,

 
 
-2-

--------------------------------------------------------------------------------

 

Permanent Disability, resignation or termination of employment and until the
full distribution of his or her Account(s), the Participant may invest all or a
specified portion of his or her Account(s) as of any date in the Interest
Account, Company Stock Account and/or S&P Account in such proportions as elected
by the Participant. Payment of Accounts shall commence or be made in the month
following the month in which the Participant’s retirement, death, Permanent
Disability, resignation or termination of employment occurs or any other
specified time that is elected by the Participant and acceptable to the
Management Committee or the Plan Administrator, as the case may be. In the case
of distribution to a Participant in installments, payment will be made on a pro
rata basis from each of the Participant’s Accounts.”
 
5.    Section 7 of the Plan is amended, effective as of the Effective Time, by
adding the following new Section 7.8:
 
“7.8  Conversion of Company Stock Account. At the “Effective Time” as defined in
that certain Agreement and Plan of Merger dated as of December 12, 2005 by and
among the Company, ConocoPhillips and Cello Acquisition Corp., the Phantom Stock
held in the Company Stock Account shall be converted in accordance with said
Agreement and Plan of Merger into phantom shares of common stock of
ConocoPhillips, and thereafter the term “Common Stock” for purposes of this Plan
shall mean common stock of ConocoPhillips.”
 
6.    Section 8.10 of the Plan is amended, effective as of January 1, 2005, to
read as follows:
 
“8.10  Termination and Amendment. Subject to Section 8.13 and the limitation set
forth in the third sentence of Section 7.3, the Board or the Compensation
Committee may from time to time amend, suspend or terminate the Plan, in whole
or in part; provided, however, that no such action shall be allowed to impair
the right of a Participant to receive payment with respect to Units that have
vested as of such date without the consent of such Participant. Subject to
Section 8.13 and the limitation set forth in the third sentence of Section 7.3,
the Management Committee may amend the Plan, without Board or Compensation
Committee approval, to ensure that the Company may obtain any regulatory
approval or to accomplish any other reasonable purpose, provided that the
amendments do not materially increase the cost of the Plan to the Company and
its Subsidiaries, and do not substantially alter the level of benefits under the
Plan or expand the classification of employees eligible to participate in the
Plan. If the Plan is suspended or terminated, the Board may reinstate any or all
of its provisions.”
 
7. Section 8 of the Plan is amended, effective as of January 1, 2005, by adding
the following new Section 8.13:
 
“8.13  Preservation of Grandfathering under Code Section 409A. It is intended
that any amounts deferred under this Plan qualify under the grandfather
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance thereunder so that such deferrals (as adjusted for
earnings and losses thereon)

 
 
-3-

--------------------------------------------------------------------------------

 

are not subject to said Section 409A. No amendments shall be made to this Plan
that would cause the loss of such grandfather protection.”


 
-4-

--------------------------------------------------------------------------------

 